Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 16, 2016

                                      No. 04-16-00476-CV

 OLMOS EQUIPMENT, INC., Larry Struthoff, S.W.L. Enterprises, Inc., and Tracy Janicke,
                                Appellants

                                                v.

                                       Jim WEYNAND,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-08332
                          Honorable Richard Price, Judge Presiding

                                         ORDER
         On July 28, 2016, notices of appeal were filed by (1) Olmos Equipment, Inc.; Larry
Struthoff; and S.W.L. Enterprises, Inc. and (2) Tracy Janicke. On August 11, 2016, a cross-
notice of appeal was filed by Jim Weynand. On August 15, 2016, Larry Struthoff and S.W.L.
Enterprises, Inc. filed a Motion to Dismiss Appeal, stating they no longer desired to appeal from
the trial court’s judgment.

       On August 12, 2016, Olmos Equipment filed a Suggestion of Bankruptcy, attached to
which is a Notice of Chapter 11 Bankruptcy, which states the bankruptcy proceeding is pending
in the United States Bankruptcy Court, Western District Court of Texas, under Case No. 16-
51834-cag, styled Olmos Equipment Inc. The notice contains a copy of the bankruptcy petition
showing the petition was filed on August 12, 2016. Accordingly, this appeal, including any
pending motions, and all time periods are stayed from the date the bankruptcy petition was filed.
See TEX. R. APP. P. 8.2.

        It is therefore ORDERED that this appeal is ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated in accordance with Rule
8.3 of the Texas Rules of Appellate Procedure.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court